ON REHEARING. Hart, J. Counsel for appellant in his motion for a rehearing contends that the crime of gaming with a minor is embraced in the .crime of gaming for which appellant was first convicted, and in support of his contention relies upon section 2514 of Kirby’s Digest, which reads as follows: “Whenever any party shall have been convicted before any police or mayor’s court or before any justice of the peace or circuit court, said conviction shall be a bar to any further prosecution before any police or mayor’s court or before any justice of the peace or circuit court for such offense or for any misdemeanor embraced in the act committed; provided, no such conviction before any police or mayor’s court shall be a bar unless, the penalty imposed is at least the minimum penalty prescribed by the State laws for the same offense or act.” There is much force in his contention, but a careful consideration of the acts shows that such construction was not intended by the Legislature. The General Assembly of 1891 passed an act impowering cities and towns to prescribe the same penalties for violations of their ordinances as are prescribed for similar offenses by state laws by statute. It then provides that whenever a person shall be so convicted said conviction shall be a bar to any further prosecution for such offense, or for any misdemeanor embraced in the act committed. This act was amended by the Legislature of 1897 by impowering all cities and towns to punish any act which the laws of the State make a misdemeanor, and to prescribe penalties for all offenses in violating any ordinance of said city or town not exceeding the penalties prescribed for similar offenses against the State laws by the statutes of the State. Acts 1897, P- 3°- In the case of Van Buren v. Wells, 53 Ark. 368, it was held “that the same act may constitute an offense against the State .and against the municipal corporation within whose limits it is committed, and both jurisdictions may punish it without violating the constitutional prohibition of double punishment.” This decision was rendered on June 7, 1890. The act in question was evidently passed to prevent the punishment of the same offense in both the municipal and State courts. This construction is borne out by the title of the act, which is as follows: “An ,act to amend an act entitled; “An act to prescribe penalties and render convictions in police and mayor’s courts a bar to further prosecution for the same offense, approved March 30, 1891.” The motion for rehearing is denied.